Citation Nr: 1530160	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-41 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to February 8, 2013, and a rating in excess of 20 percent from February 8, 2013, for lumbosacral degenerative disc disease status post lumbar fusion. 

2.  Entitlement to an initial rating in excess of 10 percent for endometriosis. 

3.  Entitlement to an initial, compensable rating  prior to February 8, 2013, and a rating in excess of 10 percent from February 8, 2013, for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1988 to August 2008. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO in Winston-Salem, North Carolina, granted service connection for lumbosacral degenerative disc disease and assigned an initial rating of 10 percent, granted service connection for endometriosis and assigned an initial rating of 10 percent, and granted service connection for migraine headaches and assigned an initial 0 percent (noncompensable) rating, each effective August 31, 2008.  In July 2009, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

As reflected in an August 2013 rating decision and supplemental SOC (SSOC), the RO awarded higher 20 and 10 percent ratings for the lumbosacral spine disability and migraine headaches, effectively, each from February 8, 2013, but continued the 10 percent rating for endometriosis.

Because the Veteran has disagreed with the initial ratings assigned following the awards grants of service connection for lumbosacral degenerative disc disease, endometriosis, and migraine headaches, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although , during the pendency of the appeal, the RO granted higher ratings for lumbosacral spine disability and for migraine headaches for portions of each period under consideration, inasmuch as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  From the August 31, 2008, effective date of the award of service connection through February 7, 2013, the Veteran's lumbosacral degenerative disc disease, post disc fusion, was manifested by thoracolumbar flexion between 60 and 85 degrees with a combined range of motion between 120 and 235 degrees with pain on motion and one incapacitating episode in one year but with no muscle spasms, abnormal gait, vertebral fractures, or separately ratable neurological disorders. 

 3.  Since February 8, 2013, the Veteran's lumbosacral degenerative disc disease post disc fusion has been manifested by thoracolumbar flexion between 30 and 60 degrees with the combined range greater than 120 degrees with pain on motion but with no spasms, tenderness, radiculopathy, or strength, reflex, or sensory deficits, and no intervertebral disc syndrome or incapacitating episodes in the past 12 months.   

4.  Since the August 31, 2008 effective date of the award of service connection, the Veteran's endometriosis has been manifested by pelvic pain and heavy bleeding during regular menses and dyspareunia that can be controlled with hormonal medication.  

5.  Since the August 31, 2008 effective date of the award of service connection, the Veteran's migraine headaches have been are manifested by episodes of severe headache pain, preceded by aura, and include nausea, vomiting, and photophobia with characteristically prostrating attacks approximately once every two months.  

6.  The applicable schedular criteria are adequate to evaluate each claim under consideration, and no claim for a total disability rating has been raised in conjunction with any of these claims.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to February 8, 2013 and a rating in excess of 20 percent from February 8, 2013 for lumbosacral degenerative disc disease status post lumbar fusion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, General Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2014).  

2.  The criteria for an initial rating in excess of 10 percent for endometriosis are not met at any point pertinent to this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.116, Diagnostic Code 7629 (2014).  

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent for migraine headaches, for the period from August 31, 2008 through February 7, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).  

4.  The criteria for a rating in excess of 10 percent for migraine headaches are not met at any point pertinent to this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A June 2008 Benefits Delivery at Discharge letter provided notice to the Veteran explaining what information and evidence was needed to substantiate were at that time many claims for service connection to include lower back pain and disc fusion, pelvic pain and endometriosis, and migraine headaches, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The June 2008 letter provided the Veteran with general information pertaining to VA's assignment of a disability rating and effective date-in the event service connection is granted-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After the award of service connection and the filing of the Veteran's disagreement with the initial ratings assigned, the August 2010 SOC set forth the criteria for higher ratings for the lumbosacral spine, gynecological, and migraine headache disabilities (the timing and form of which suffices, in part, for Dingess/Hartman).  A notice letter specific to the claims for higher rating herein decided was not required for the downstream issue of entitlement to a higher initial rating.  See 38 U.S.C.A. § 5103A; VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, a May 2012 letter provided notice of the detailed rating criteria with an opportunity to respond prior to readjudication in an August 2013 supplemental statement of the case (SSOC).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, military clinic, and private treatment records, and the reports of July 2008 and February 2013 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, as well as by her representative, on her behalf.  The Board finds that no additional RO action to further develop the record in connection with any claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran served as a U.S. Navy cryptologic technician and retired at the rank of Chief Petty Officer.  She contended in a July 2009 NOD that her lumbosacral spine, gynecological, and migraine headache disabilities are more severe than are contemplated by the initial ratings.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The analysis of the endometriosis claim is undertaken with the possibility that different ratings may be warranted for different time periods.  Inasmuch as the RO has already awarded staged ratings for the Veteran's  lumbosacral spine and  migraine headaches disabilities, for each disability, the Board will consider the propriety of the rating at each stage as well whether any further staged rating is warranted.


A. Lumbosacral Degenerative Disc Disease

The criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), pursuant to which limitation of motion and other factors are evaluated.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the General Rating Formula provides for ratings for lumbar strain as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankyloses of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankyloses of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Associated objective neurological abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. Unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and the ankylosis results in one or more limitations such as limited line of vision, restricted breathing, gastrointestinal symptoms, or neurological symptoms due to nerve root stretching.  Id., Note 5. 

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  

Normal ranges of motion for the thoracolumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V (2014). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that for lumbosacral degenerative disc disease post lumbar disc fusion, an initial rating in excess of 10 percent prior to February 8, 2013, or a rating in excess of 20 percent from February 8, 2015 is not warranted.  

Service treatment records show that the Veteran was treated for low back pain since the early 1990s.  There was no history of low back trauma.  The Veteran received a series of epidural injections for temporary relief.  In August 2001, a magnetic resonance image revealed disc bulging at L5-S1 with no nerve root involvement.  In February 2003, the Veteran underwent fusion and arthrodesis at L5-S1 with the placement of screws and rods.  The Veteran continued to perform active duty service as a cryptologic technician until August 2008.  

In July 2008, the Veteran underwent a pre-discharge physical examination by a VA contract physician who noted a review of the service records and accurately summarized the history of treatment and surgery.  The physician noted the Veteran's report of low back stiffness and weakness with episodes of moderate lower back pain twice per month lasting one day, brought on by physical activity and relieved with rest and medication.  The Veteran reported that she worked as a computer communications operator and had difficulty lifting objects.  On examination, the physician noted a normal gait with no need for a support device.  There was no indication of radiating pain, muscle spasms, or tenderness.  Range of motion was to 75 degrees flexion with pain at the end of the range, to 20 degrees extension, and to 30 degrees right and left lateral flexion and rotation.  The combined range of motion was 215 degrees.  Function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays showed the surgical fusion at L5-S1.  The physician diagnosed post-operative degenerative disc disease and no intervertebral disc syndrome.  

Records of outpatient care at a military medical clinic dated from March 2009 to May 2009 contain notations of the history of low back pain and surgical disc fusion. The Veteran reported daily pain and the use of over-the-counter anti-inflammatory medication.  

In a September 2009 NOD, the Veteran noted that she experienced an incapacitating episode as documented by her physician.  In a January 2010 sick note, the Veteran's private physician excused the Veteran from work for two days because of "lumbago."  The Veteran authorized and the RO requested records of outpatient care by this physician from December 2009.  Records of by this physician were obtained and associated with the claims file but are dated from March to October 2010 and are silent for any symptoms or treatment of the lumbar spine other than as an on-going medical issue.  

In February 2013, a VA physician accurately noted the history of symptoms, treatment, and surgery during active service.  The physician noted a review of imaging studies before and after surgery in 2003 and in 2006.  The Veteran reported current symptoms of mild daily low back pain that gradually became moderate near the end of a workday.  The Veteran reported no difficulty walking but had to rise from sitting and walk around every hour in an eight hour work day.  She did not use an assistive device for mobility.  The Veteran was not able to run but could stand for one hour and drive an automobile for one hour before needing to stop.  On examination, range of motion was to 45 degrees on flexion, to 20 degrees on extension, and to 25 degrees on right and left lateral flexion, and to 20 and 25 degrees on right and left rotation, all with pain on motion.  The combined range of motion was 160 degrees.  Function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The physician noted no spasms, tenderness, radiculopathy, or strength, reflex, or sensory deficits.  The physician noted no intervertebral disc syndrome or incapacitating episodes in the past 12 months.  X-rays revealed the surgical fusion at L5-S1 with near anatomic alignment and minimal degenerative disease.  

The Board finds that an initial rating in excess of 10 percent prior to February 8, 2013 is not warranted because lumbar spine flexion was shown to be between 60 and 85 degrees with a combined range of motion between 120 and 235 degrees.  There was no lay or medical evidence of muscle spasms, abnormal gait, or vertebral fractures.  Although the Veteran credibly reported daily pain, the impairment of work and daily activities was limited to the need to rise and stretch hourly during the day.  She did not report any adverse effects from prescribed medication.  The Veteran reported experiencing flare-ups twice per month lasting one day; however, an episode possibly meeting the definition of incapacitation occurred on only one occasion in 2010 lasting two days.  The Veteran was excused from work but not specifically ordered to bed rest.  Moreover, treatment records from the private physician dated from December 2009 to May 2010 are silent for any such exacerbations or treatment for lumbar spine disease.  

A higher rating of 20 percent was not warranted until the date of the VA examination in February 2013 when flexion was observed to be reduced to between 30 and 60 degrees with the combined range greater than 120 degrees.  The examiner noted no spasms, tenderness, radiculopathy, or strength, reflex, or sensory deficits, and no intervertebral disc syndrome or incapacitating episodes in the past 12 months.  A higher rating of 40 percent is not warranted at any time because flexion was greater than 30 degrees without ankylosis or a diagnosis of intervertebral disc syndrome.  Although the Veteran occasionally has reported radiating pain during active service, imaging studies showed no nerve root impingement, and there is no lay or medical evidence after service of any radiculopathy or associated neurological disorders or dysfunction.  Furthermore, a single possibly incapacitating episode lasting two days in 2010 does not meet the criteria for a compensable rating under the Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes.  

The Board has considered functional loss due to pain and other factors, to include with repeated use or during flare-ups, in conjunction with the criteria under the General Rating Formula.  See 38 C.F.R. §§ 4.40, 4.45, Deluca, supra; Johnson, supra.  Here, the Veteran has reported and examiners observed indications of pain on motion.  However, examiners found that the pain did not further limit the range of motion or function on repetition. The Veteran is limited in lifting heavy objects and uses medication for back pain but does not require support devices such as a back brace and is able to drive and to work with only hourly breaks to relief stiffness.  The Veteran is able to work full time and accomplish all daily activities with only one possible incapacitating episode in 2012.  

With respect to other neurological abnormalities, namely bowel or bladder impairment, none have been reported by the Veteran or noted by examiners at any time.  The Board notes that the Veteran reported some radiating pain during service prior to disc fusion surgery.  However, no such radiating pain or any other neurological symptoms were reported by the Veteran or noted by examiners since discharge from active duty.  Thus, no separately rating neurological manifestations of lumbosacral spine disability have been shown.  

For all the foregoing reasons, the Board finds that there is no basis for any higher initial or subsequent schedular rating for the Veteran's lumbosacral degenerative disc disease status post disc fusion.  As such, there is no basis for further staged rating of the disability, pursuant to Fenderson, and that the claim for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  Endometriosis

Endometriosis is rated under Diagnostic Code 7629 which provides for a 10 percent disability rating where the endometriosis is manifested by pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  A 30 percent disability rating is assigned for cases where endometriosis has resulted in pelvic pain or heavy or irregular bleeding not controlled by treatment.  A maximum schedular 50 percent disability rating is assigned where the evidence shows that the endometriosis has resulted in lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116, Diagnostic Code 7629.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for an initial rating in excess of 10 percent for endometriosis is not warranted at any point pertinent to this appeal.  

Service treatment records show that the Veteran was treated for pelvic pain, dyspareunia, and heavy menstrual bleeding on many occasions during active service.  The Veteran underwent laparoscopy in June 1990 and surgery in September 1990 that revealed no pelvic adhesive disease but corrected an Allen-Master's window and accomplished uterosacral ligation.  Clinicians also diagnosed endometriosis.  The Veteran's ovaries and uterus were not removed.   The Veteran obtained good results from a prescribed medication for approximately one year and from oral contraceptives for many additional years.  However, there was increased pain and bleeding during times when the Veteran ceased the use of contraceptives and attempted conception.  The episodes of pain and unusual bleeding continued for the remainder of the Veteran's active service. 

In a July 2008 pre-discharge physical examination, a VA contract physician noted a review of the service records and accurately summarized the history.  The Veteran reported continued regular menses but with heavy bleeding and pelvic pain.  The Veteran also reported dyspareunia but no urinary incontinence.  She retained ovaries and uterus but has never been pregnant.  A pelvic examination was normal. 

Records of outpatient care at a military medical clinic from March 2009 to July 2009 contain notes that the Veteran had stopped the use of oral contraception two years earlier because of age and cigarette smoking habits.  Thereafter, she experienced increased dyspareunia, irregular vaginal bleeding, and pelvic pain.  In May 2009, clinicians prescribe another hormonal medication to suppress ovulation.  A follow-up in July 2009 was silent for any gynecological symptoms.  

Records of care by a private physician from March to October 2010 contain the Veteran's reports of continued chronic pelvic pain.  On one occasion, the physician noted that the Veteran had never used contraception and on another occasion that she had undergone a tubal ligation.  The physician diagnosed infertility without explanation, detailed examination, or laboratory testing.  In May 2010, the physician noted that the Veteran was experiencing normal menses with no abdominal pain, abnormal bleeding, or discharge.  A clinical pelvic examination was normal.  None of the listed prescribed medications were noted to be directed at the gynecological disorder. 

In a September 2010 statement, the Veteran noted that her physicians found no medication that could manage her pelvic pain and heavy bleeding and that she could not use an over-the-counter pain medication because it interfered with prescription medication for headaches.  

In March 2011, a VA physician performed an evaluation for infertility and endometriosis.  The physician noted the surgery and diagnosis of endometriosis in 1990 but that there is no record of any subsequent testing to show that the disorder was still present.  Nevertheless, the Veteran reported regular menses but with severe cramping and heavy bleeding and continued dyspareunia.  She reported that the hormone medication caused weight gain and moodiness.  Although the Veteran reported that she was told that she was infertile, the physician noted a May 2009 ultrasound test that showed that the Veteran still had her ovaries and uterus and could not conclude that the Veteran was infertile because of endometriosis.  Regarding current treatment, the Veteran used a pain medication for migraine headaches but reported that she could not use it when interfacing with customers at work.  The physician found that the pelvic pain during menses and dyspareunia was likely caused by endometriosis.  

The Board finds that a rating in excess of 10 percent for endometriosis is not warranted at any point pertinent to this appeal.  Although the Veteran has experienced pelvic pain and heavy bleeding during regular menses, the record shows that the symptoms are controlled with medication, specifically the hormonal treatments prescribed during service and by military clinicians in 2009.  The Veteran reported to the examiner in March 2011 that she ceased the use of the medication because of weight gain and moodiness but not on the advice of her attending clinicians.  Therefore, the Board finds that her gynecological symptoms can be controlled with medication when used under medical direction and that a higher rating for ineffective control by medication is not warranted.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's endometriosis, pursuant to Fenderson, and that the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher schedular rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  

C.  Migraine Headaches

Migraine headaches are evaluated under Diagnostic Code 8100.  A 10 percent rating is assigned for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned when a veteran has characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum, 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor,  an initial 10 percent rating for migraine headaches is warranted prior to February 8, 2013 but that a rating in excess of 10 percent is not warranted at any time pertinent to this appeal.  

In outpatient treatment records dated in January 2007,  a clinician noted the Veteran's report of intermittent headaches that began six years earlier and had increased in frequency and severity.  The headaches then occurred daily preceded by photophobia and included nausea, vomiting, fatigue, dizziness, vertigo, and difficulty concentrating.  Increased stress and missing meals were triggers. There was no history of head trauma.  The Veteran reported that over the counter medications were not effective.  A clinical neurological examination and computed tomography scan of the brain were normal.  The attending physician diagnosed migraine headaches with aura and prescribed medications for nausea, inflammation, prophylactic and abortive purposes.  The medications continued to appear on outpatient treatment records for the remainder of active service. 

In July 2008, a VA contract physician accurately summarized the prior year history of treatment for migraine headaches.  The Veteran reported that if she did not use the abortive medication within the first 30 minutes of onset, the headache worsened with sensitivity to light requiring reclining in a dark room for a day.  The Veteran reported two episodes per month but that she could continue to work with the use of medication.  The physician noted that a clinical neurological examination was normal but affirmed the diagnosis of migraine headaches based on the documented history.  

Records of outpatient care at a military clinic from March to July 2009 and records of outpatient care by a private physician from March to October 2010 show continued prescriptions for prophylactic and abortive medications with no information on severity or frequency of the episodes.  

In a September 2010 statement, the Veteran noted that her migraine headaches were incapacitating.  Her employer allowed her to work in an unlit room during an episode and leave work on two occasions.  She noted that she experienced three or four episodes per month and used the abortive medication twice per month.  

On February 8, 2013, a VA physician accurately summarized the history and noted the Veteran's report of experiencing two types of headaches for the past ten years: a tension headache every other day lasting three to four hours without nausea or photophobia; and a more severe migraine headache with nausea, vomiting, and photophobia.  The latter type required the use of the abortive medication and reclining in a dark room with cold compresses.  The Veteran reported being off work for one week in the past year.  The physician noted that prostrating attacks occurred once in two months and did not impact the Veteran's ability to work.  

The Board finds that there is ample competent and credible lay and medical evidence that the Veteran experienced periodic episodes of migraine headaches since service, which have included features of nausea, vomiting, and photophobia.  The Veteran credibly reported that some episodes are such that she can remain at work in a dark room and others require absence from work.  Since service, the migraine headaches have required prescription and use of prophylactic and abortive medications.  Therefore, the dispositive issue is the frequency of the episodes that are entirely self-reported.  On one occasion, the Veteran reported to an examiner of experiencing episodes twice per month but that she could continue to work.  In a statement to adjudicators, she reported episodes three to four per month.  To the VA examiner in February 2013, she reported episodes once every two months.  Although outpatient records showed on-going medication, there is no neurological pathology to explain the disability nor did the Veteran report the frequency and severity of the episodes to treating military or private outpatient clinicians in 2009 and 2010 as would be appropriate for prostrating attacks.    

Considering the entire history since service and the Veteran's report that timely use of the medications are effective on some occasions that allow her to remain at work, albeit in a darkened room, the Board finds that the best long term estimate of the frequency of characteristically prostrating attacks, i.e. those that are so severe as to preclude functioning at work and require rest at home, is once every two months for the entire period covered by this appeal.  The Board acknowledges that the Veteran may have the onset of headache more frequently but that some are such that the prophylactic and abortive medications are effective and that work and daily activities can be continued without complete prostration and bed rest at home. At no time during the pendency of the appeal were the headaches very frequent or capable of producing severe economic inadaptability as the Veteran is able to work full time.  

For all the foregoing reasons, the Board finds that an initial schedular 10 percent rating for the Veteran's migraine headaches is warranted from the August 31, 2008 effective date of the award of service connection through February 7, 2013, but that no further staged rating of the disability, pursuant to Fenderson, is warranted, and that a rating in excess of 10 percent must be denied.  The Board has favorably applied the benefit-of-the doubt doctrine in reaching the decision to award an initial 10 percent rating for the period indicated, but finds that the preponderance of the evidence is against assignment any higher rating at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert. 1 Vet. App. at  53-56.  

III.  Other Considerations

In assessing the severity of each disability under consideration, the Board has considered the Veteran's assertions regarding her symptoms, which she is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As noted, the Board has particularly considered here assertions in evaluating the severity of her headaches, which has resulted in the assignment of an initial 10 percent rating.  Generally, however, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, although certainly considered, the lay assertions are not deemed more persuasive than the objective medical findings which, as indicated above, do not otherwise support assignment of any higher rating for any disability pursuant to any applicable criteria.  

Moreover, in addition to the determinations with respect to schedular criteria discussed above, the Board also finds that at no pertinent point has any disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The rating schedule will apply unless there are exceptions or unusual factors, which would render application of the schedule impractical.   See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher, 4 Vet. App. at 60.  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  See also Thun, supra. 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321(b)(1). If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.

Here, the schedular criteria for each disability on appeal contemplate all the symptoms and impairment shown in the medical and lay evidence.  The General Formula for Diseases and Injuries of the Spine provides for loss of function including that due to pain with higher ratings available for greater limitations.  The Veteran does not have neurological complications or an inability to carry out work and daily activities because of the effects of medication.  Likewise, the schedular criteria for endometriosis and migraine headaches contemplate the nature, severity, and frequency of her painful episodes, the effect of medication, and the degree of impairment in her daily activities.  The combined effects include difficulty lifting and the need for periodic breaks to stretch or work in a dark room.  The Veteran is able to work full time and has never reported an inability to perform all daily activities in or out of the home.  The combined schedular rating for all three disabilities on appeal is 30 percent prior to February 8, 2013 and 40 percent from February 8, 2013 and adequately encompasses the combined level of functional impairment.  

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.   See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the disabilities at issue-individually or in concert-have actually or effectively rendered the Veteran unemployable at any pertinent point.  Notably, the Veteran has been employed full time for the entire period covered by this appeal.  As the matter of the Veteran's entitlement to a TDIU due solely to the disabilities under consideration has not reasonably been raised, such matter need not be addressed in connection with the higher rating claims herein decided.  









      (CONTINUED ON NEXT PAGE)



ORDER

The claim for an initial rating in excess of 10 percent prior to February 8, 2013 and a rating in excess of 20 percent from February 8, 2013 for lumbosacral degenerative disc disease status post lumbar fusion is denied.

An initial rating in excess of 10 percent for endometriosis is denied. 

An initial 10 percent rating for migraine headaches, from August 31, 2008 to February 8, 2013, is granted, subject to the legal authority governing the payment of compensation. 

A rating in excess of 10 percent for migraine headaches is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


